TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00565-CV






Priscilla Flores and Reggie Flores, Appellants


v.


Temple Independent School District, Appellee 







FROM THE DISTRICT COURT OF BELL COUNTY, 169TH JUDICIAL DISTRICT

NO. 190,804-C, HONORABLE GORDON G. ADAMS, JUDGE PRESIDING 



O R D E R
PER CURIAM
	The Floreses have applied for interlocutory appeal.  See Tex. Civ. Prac. & Rem. Code
Ann. § 51.014(d) (West Supp. 2002).  Although we will dismiss the application, the appeal will
proceed as an accelerated appeal of an interlocutory order.
	The order attached to the application, in which the district court grants Temple
Independent School District's plea to the jurisdiction, states that "[t]his interlocutory order is
appealable pursuant to Tex. Civ. Prac. & Rem. Code § 51.014."  Orders granting pleas to the
jurisdiction by governmental entities are appealable.  Id. § 51.014(a)(8).  School districts are
governmental entities for purposes of this statute.  See id.; see also id. § 101.001(3)(B).  Application
for permission to appeal from an interlocutory order is necessary and proper only when a party
attempts to appeal an order "not otherwise appealable under this section."  See id. § 51.014(d). 
Because the Floreses' application is unnecessary, we dismiss it as an application.
	Instead, we consider the application a notice of interlocutory appeal.  See Tex. R.
App. P. 26.1(b), 28.1.    Because the order appealed concerns only Temple Independent School
District's plea to the jurisdiction, the style of this appeal will not include the other defendant in the
district court, American Dance/Drill Team Association.  The timetables for accelerated appeals
apply.  See Tex. R. App. P. 28.1, 35.1(b) (record), 38.6 (briefs).  By statute, trial in the district court
cannot commence until this appeal is resolved.  See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(b).
	It is ordered September 24, 2002.

Before Chief Justice Aboussie, Justices Patterson and Puryear
Do Not Publish